Mabston, J.
In. this canse a decree of divorce was granted the complainant, and claim made by her to the property of the defendant was denied, and from this part of the decree she appeals. .
Without attempting to decide what legal or equitable claim the complainant might have against her husband for moneys she acquired after their marriage and put into his business as detailed in the testimony, we are of opinion that in the land conveyed to her she has received the full equivalent thereof and her full share of all the property.
The case is not one that calls for any extended discussion upon the facts, and we think the decree should not be disturbed.
The decree will therefore be affirmed without costs to either party.
The other Justices concurred.